At the spring term, 1928, of the circuit court of Baldwin county, the grand jury indicted this appellant for the offense of robbery. On April 17, 1928, he was duly tried and convicted as charged; the jury fixed his punishment at 20 years' imprisonment in the penitentiary. From the judgment of conviction, pronounced and entered, the defendant took an appeal to this court. His appeal here is rested upon the record proper, there being no bill of exceptions. This record is free from error. The judgment of conviction appealed from will accordingly stand affirmed.
Affirmed.